       4:21-cv-00768-RBH         Date Filed 03/17/21       Entry Number 1        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                     FLORENCE DIVISION

Rebecca P. Gaskins, as Personal                  )          C/A No. _________________
Representative of the Estate of Rufus Walt       )
Gaskins,                                         )
                                                 )
                Plaintiff,                       )
                                                 )
               vs.                               )            NOTICE OF REMOVAL
                                                 )
Strates Shows, Inc. and William L.               )
Messamore,                                       )
                                                 )
                Defendants.                      )
                                                 )

TO:    THE HONORABLE JUDGE OF THE DISTRICT COURT OF THE UNITED
       STATES FOR THE DISTRICT OF SOUTH CAROLINA, FLORENCE DIVISION

       Defendants Strates Shows, Inc. and William L. Messamore (collectively “Defendants”)

hereby remove this action pursuant 28 U.S.C. §§ 1332 and 1441, et seq., and would respectfully

show unto the Court:

       1.      That upon information and belief at the time of the commencement of this action

and of the filing of this Notice of Removal, Plaintiff is a citizen and resident of the State of South

Carolina. At the time of his death, Plaintiff’s Decedent also was a citizen and resident of the

State of South Carolina.

       2.      Defendant Strates Shows, Inc. was and is a corporation organized and existing

pursuant to the laws of the State of Delaware, with its principal place of business in the State of

Florida.




                                                     1
       4:21-cv-00768-RBH         Date Filed 03/17/21      Entry Number 1          Page 2 of 3




       3.      That at the time of the commencement of this action and of the filing of this

Notice of Removal, Defendant William L. Messamore was and is a citizen and resident of the

State of Florida.

       4.      That the above-entitled action has been commenced by Plaintiff against

Defendants by the filing of a Summons and Complaint, with Civil Action No. 2021-CP-21-

00384, on February 19, 2021, and serving the Summons and Complaint upon Defendant on or

about February 23, 2001, and this case is now pending in the South Carolina Court of Common

Pleas for Florence County, which is located within the above-named Division of this Court; that

the time within which Defendants are required to answer or plead to the Complaint has not yet

expired; and that Defendants have not answered or pleaded to the said Complaint.

       5.      That this action is a civil case in which Plaintiff alleges that Plaintiff’s Decedent,

Rufus Walt Gaskins, was fatally injured in a vehicular accident that occurred in Florence County

on July 28, 2020. Plaintiff alleges negligence, recklessness, and gross negligence claims against

Defendants and prays for actual and punitive damages.

       6.      That Plaintiff’s Complaint does not include a specific prayer for actual damages

or punitive damages, but a reasonable interpretation of the Complaint is that the matter in

controversy between the Plaintiff and Defendants, exclusive of interest and costs, exceeds the

sum or value of Seventy-Five Thousand and No/l00 ($75,000.00) Dollars, of which the United

States District Courts have original jurisdiction pursuant to 28 U.S.C. § 1332.

       7.      That Defendants filed herewith in this Court a copy of all process, pleadings and

orders served upon them in this action, as a part of this Notice of Removal; being the Summons,

Complaint and Acceptances of Service.




                                                 2
       4:21-cv-00768-RBH         Date Filed 03/17/21   Entry Number 1      Page 3 of 3




       8.      That the Clerk of Court from which the action is removed has been served with a

copy of the Notice of Removal.

       WHEREFORE, Defendants pray that this Notice of Removal be accepted as sufficient for

removal of the said action to this Court.

                                             TURNER, PADGET, GRAHAM & LANEY, P.A.


March 17, 2021                         By:   s/ Carmelo B. Sammataro
                                             Carmelo B. Sammataro (Fed. I.D. # 9174)
                                             Post Office Box 1473
                                             Columbia, SC 29202
                                             Phone: (803) 254-2200
                                             Fax: (803) 799-3957
                                             SSammataro@TurnerPadget.com

                                             ATTORNEYS FOR DEFENDANTS




                                               3
